Citation Nr: 9919361	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-03 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1986.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.

A video conference hearing was held in May 1999, with the 
veteran in Montgomery, Alabama, and before Jack W. 
Blasingame, sitting in Washington, D.C., who is the Board 
member rendering the determination in this claim and was who 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  A 
transcript of the hearing was prepared and has been included 
in the claims folder for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  From 1996 to the present, the veteran has received 
treatment for his PTSD on four separate occasions for periods 
of 21 days or longer.  

3.  The veteran's mental illness has been categorized as 
severe in nature and it has been insinuated that he is unable 
as a result of his PTSD. 


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the VA requesting that his 
service-connected PTSD be rated higher than is currently 
rated.  When the veteran initially began his quest for a 
higher rating, his condition was rated as 10 percent 
disabling.  Since that time, it has been increased to 50 
percent.  Because the RO has not granted him either a 70 or 
100 percent rating, the veteran has appealed to the Board for 
review.  

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411 (1998).  The criteria is as follows:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

Over the past three years, the veteran has been admitted four 
times at the local VA Medical Center (VAMC) for treatment 
extending over 21 days.  The dates of said treatments are 
listed below:

August 9, 1996		November 1, 1996
March 7, 1997		April 2, 1997
December 30, 1997		January 30, 1998
July 9, 1998			August 1, 1998

From reading the admittance history prior to each of the 
times the veteran went in to the VAMC for treatment, he 
apparently experienced auditory hallucinations and thoughts 
of hurting himself and others.  He also experienced agitation 
and irritability, and his insight and judgment were noted as 
poor.  After he was stabilized on medications and through 
therapy, the veteran was released back into the community.  
Although the veteran was deemed competent, each of the 
doctors reported that the veteran was severely impaired with 
serious limitations in social, occupational, and vocational 
functioning.  The Board does note, however, that none of the 
treating physicians stated categorically that the veteran was 
unemployable as a result of his PTSD.

In the middle of all of the veteran's incursions into the 
VAMC, a PTSD Examination was conducted.  See PTSD Exam, March 
26, 1997.  The examiner wrote:

SUBJECTIVE COMPLAINTS: . . . He continues 
to experience intrusive thoughts.  He 
states he has continuous panic attacks.  
He has recurrent nightmares from Vietnam 
and wakes with cold sweats.  He reports 
depression with suicidal ideas plan.  
Denied homicidal ideas. . . He avoids 
going to malls, prefers to stay in the 
house. . . He has difficulty in 
concentration and memory.  He does not 
participate in family reunions. . . 

OBJECTIVE FINDINGS: . . . He is 
withdrawn.  Affect was flat, mood 
depressed.  Thoughts were logical 
coherent. . . . He has ideas or reference 
with paranoid thoughts and delusions. . . 
Abstraction was adequate.  Judgment 
fairly good.  Insight fair.

A GAF (global assessment functioning) score of 50 was awarded 
and the examiner wrote that the veteran was seriously 
impaired.  

In conjunction with his claim, the veteran, in May 1999, 
provided testimony before the Board.  During the course of 
the testimony, the veteran melodramatically recalled his 
daily activities and tried to describe how his mental illness 
affected his life.  More importantly, and per the opinion of 
the Board, more believable and sincere, was the testimony 
proffered by the veteran's son.  In that testimony, the son 
reported that his father lived like a hermit and was unable 
to cope with others - even family members.  The son further 
stated that the veteran suffered extreme mood swings, 
depression, and was sometime suicidal.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board believes that 
the evidence of record, although not without some ambiguity, 
establishes that the veteran's psychiatric illness is more 
disabling than currently rated.  Although none of the VA 
treating physicians have specifically stated that the veteran 
is unemployable, from a reading of the claims folder, 
including a detailed perusal of his various and frequent 
stays in the hospital, it is the opinion of the Board that 
the veteran cannot work as a result of his mental disorder.  
Moreover, through the testimony provided by the veteran's 
son, the Board has been left with the impression that the 
veteran is almost incapable of coping with the banalities of 
everyday life including work and personal relationships.  
Thus, an evaluation of 100 percent is warranted.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 9411 (1998).


ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


